Name: Commission Regulation (EEC) No 2783/93 of 8 October 1993 on the issue of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of durum wheat held by the Italian intervention agency with a view to its processing in the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10 . 93 Official Journal of the European Communities No L 252/17 COMMISSION REGULATION (EEC) No 2783/93 of 8 October 1993 on the issue of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of durum wheat held by the Italian intervention agency with a view to its processing in the other Member States internal market of 200 000 tonnes of durum wheat with a view to its processing in the other Member States. 2. Without prejudice to the provisions of Regulation (EEC) No 2131 /93 and in particular the second subpara ­ graph of Article 13 (4) thereof, the following special rules shall apply to the present invitation to tender :  tenderers shall undertake to process the quantities of durum wheat in the other Member States,  processing must be carried out by 31 March 1994 at the latest, except in cases of force majeure,  a security of ECU 20 per tonne shall be lodged by the successful tenderer with the intervention agency to ensure that the conditions laid down in the first and second indents are complied with. The security shall be lodged at the latest two working days following the day on which the statement of the award of contract was received. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation of tender should be opened for the resale on the internal market of 200 000 tonnes of durum wheat held by the Italian intervention agency ; Whereas the market situation for durum wheat is charac ­ terized by a severely diminished 1993 harvest and, conse ­ quently, by abnormally high prices by comparison with the support prices ; whereas no account should be taken therefore of the market price in the appraisal of tenders, and a minimum price should be fixed in excess of the intervention price ; Whereas, given the lengthy storage; period for certain lots reoffered for sale on the market, potential buyers should be afforded a degree of security as regards quality ; Whereas, moreover, as regards verification, the provisions of Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (4), as last amended by Regulation (EEC) No 1938/93 (*), are applicable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 2 1 . The obligations referred to in the first and second indents of Article 1 (2) shall be considered as primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (6). They shall be considered as having been fulfilled only if the successful tenderer provides proof to that effect. 2. Proof that the cereals referred to in this Regulation have been processed shall be furnished in accordance with Regulation (EEC) No 3002/92. Processing shall be deemed to have taken place when the durum wheat is delivered to a storehouse located in another Member State . HAS ADOPTED THIS REGULATION : Article 3 When the successful tenderer removes the cereals from intervention, the intervention agency shall, for cross ­ checking purposes, take a sample using the same method as that laid down in Commission Regulation (EEC) No 689/92 0. If the analysis shows a sizeable difference between the quality of the cereals removed and the quality as described in the notice of invitation to tender, referred to in Article 3 of Regulation (EEC) No 2131 /93, the successful tenderer shall refuse the goods. Article 1 1 . The Italian intervention agency shall issue a standing invitation to tender for the redisposal on the (') OJ No L 181 , 1 . 7. 1992, p. 21 . (4 OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. 0 OJ No L 301 , 17. 10. 1992, p. 17. 0 OJ No L 176, 20. 7. 1993, p. 12. (6) OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 74, 20. 3. 1992, p. 18 . No L 252/ 18 Official Journal of the European Communities 9 . 10. 93  Bestemd om te worden verwerkt (Verordening (EEG) nr. 2783/93),  Destinadas a transformaÃ §Ã £o [Regulamento (CEE) n? 2783/93]. Article 6 1 . The closing date for the submission of tenders for the first partial invitation to tender is hereby fixed at 14 October 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 23 December 1993 . 3 . Tenders must be lodged with the Italian interven ­ tion agency : A difference of more than one percentage point in respect of one of the impurities referred to in the Annex to Regu ­ lation (EEC) No 689/92, with the exception of broken grains or mottled grains, shall be considered a sizeable difference. The successful tenderer may also refuse the goods if they do not correspond to the criteria set out in sections A, C, E, F and G of the Annex to Regulation (EEC) No 689/92. In the event of dispute, the intervention agency shall submit the sample in question for inspection and the costs incurred shall be borne by the losing party. Article 4 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 2131 /93, the highest bid exceeding the minimum price of ECU 130 per tonne shall be accepted. The minimum price shall be raised by monthly increases, to be applied to the intervention price as laid down in Council Regulation (EEC) No 1542/93 (*). Article 5 Apart from the endorsements provided for in Regulation (EEC) No 3002/92, box 104 of the T5 control copy must contain one or more of the following : Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro, 81 , 1-00100 Roma, (tel . 49 49 91 ; telex : 62 03 31 ).  Destinados a la transformaciÃ ³n [Reglamento (CEE) n ° 2783/931,  Til forarbejdning (forordning (EÃF) nr. 2783/93), Article 7 The Italian intervention agency shall communicate to the Commission, at the latest by Tuesday of the week fol ­ lowing the closing date for the submission of tenders, the quantity and the average prices of the various lots sold.  Zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 2783/93),  Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2783/93],  For processing (Regulation (EEC) No 2783/93),  Destinees a la transformation [rÃ ¨glement (CEE) n0 2783/93], Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Destinate alla trasformazione [regolamento (CEE) n. 2783/93], This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993 . For the Commission Rene STEICHEN Member of the Commission Q) OJ No L 154, 25. 6. 1993, p. 3 .